Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of January 12th 2022 has been considered.
Claims 1 and 14 have been amended.
Claims 5, 8, 12, 13 and 15 are cancelled.
Claims 1-4, 6, 7, 9-11, 14, 16 and 17 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Objections
Claim 17 is objected to as being allowable except for its dependency from claim 1 (see discussion, infra).
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
In view of the amendment filed on January 12th 2022, the rejections of claims 12, 13 and 15 under 35 USC §112(a) have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6, 7, 10, 11 and 16 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kousaka (WO 2010110326 A1) in view of Onoguchi (US 20090232924A1) and Burmester et al (USPub. 2010/0143560 A1).
Regarding claims 1-3, 10 and 11: Kousaka discloses a method of producing a feed or food product in which an inner layer is encrusted with a gelled outer layer composition, the method comprising the steps of: preparing an outer layer composition feedstock by adding a secondary feedstock to a protein feedstock and/or a starch feedstock that forms a gel upon heating and then mixing by stirring, and preparing an inner layer composition that is encrusted with the outer layer composition  (see Kousaka paragraphs [0008], [0009] and [0015]-[0020]). Kousaka also discloses the inner layer composition contains 30 to 70 mass% of oil (e.g., fish oil) (see Kousaka paragraphs [0008] and [0024]). Furthermore, Kousaka also discloses of an extrusion molding with a heated extruder provided with a double nozzle so as to cover a surface of the inner layer composition while simultaneously gelling the outer layer composition feedstock by the heat treatment (see Kousaka paragraphs [0008], [0009] and [0019]-[0021]) and of cutting/sealing the product (see Kousaka paragraph [0027]), but fails to disclose cutting a continuously extruded cylindrically shaped product to a fixed length with a shutter mechanism while simultaneously encrusting a cut surface with the gelled outer layer composition. 
However, Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust encapsulating the filling (see Onoguchi, abstract; figures 1-8; paragraphs [0009]-[0013] and [0033]-[0035]), where the opening/closing of the six shutters is driven by the rotating motion of crankshaft which provides a synchronized continuous movement to the six shutters, and a second crankshaft that allows for the vertical movement of the cutting mechanism (see Onoguchi figures 1 and 2 ; paragraphs [0044]-[0048]). Therefore it would have been obvious to a skilled artisan to have modified Kousaka and to have used the shape-forming shutter apparatus in Onoguchi in order to attain continuous efficient production of co-extruded food products comprising a filling and an outer crust, and thus arrive at the claimed limitations.
As to the temperature of the extruder recited in claim 1: Kousaka discloses of producing the feed wherein the heating temperature of the extruder is from 70°C to 100°C (see Kousaka paragraph [0020]), which reads on “heating temperature of the extruder is from 60 to 110°C”.
As to cooling the shutter mechanism with cooled or compressed air recited in claims 1 and 11: Onoguchi discloses a six shutter cutting mechanism (i.e., an iris cutter blade) which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust encapsulating the filling (see Onoguchi, abstract; figures 1-8; paragraphs [0009]-[0013] and [0033]-[0035]), but fails to disclose cooling the shutter cutting mechanism with cooled or compressed air; However, Burmester discloses of cooling food iris cutter blade mechanism with cold air in order to reduce the rate of growth of micro-organisms on the food cutting iris cutter blade (see Burmester abstract; paragraphs [0007]-[0009]. Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have cooled the shutter mechanism with cooled air in order to reduce the rate of growth of micro-organisms, and thus arrive at the claimed limitations. 
As to the closing of the shutter mechanism to carry out the cutting before the outer gelled layer of the feedstock coming out of the extruder gets cool recited in claim 1: As discussed supra, Kousaka discloses of an extrusion molding with a heated extruder provided with a double nozzle so as to cover a surface of the inner layer composition while simultaneously gelling the outer layer composition feedstock by the heat treatment (see Kousaka paragraphs [0008], [0009] and [0019]-[0021]) and following the extrusion, of cutting/sealing the product (see Kousaka paragraph [0027]), but fails to disclose of closing a shutter to carry out the cutting before the outer layer of the feedstock coming out of the extruder gets cool; However, Onoguchi discloses that cutting of the co-extruded feedstock as it is co-extruded through the center opening of the six-shutter cutting mechanism by closing the center opening, which is accomplished by closing the shutters, where the six shutter cutting mechanism is located at the opening of the extruder (see Onoguchi paragraphs [0033]-[0052]; figures 1-8). In view of the fact that Kousaka discloses of co-extrusion of feedstock through a double nozzle while simultaneously gelling the outer layer composition feedstock by heat treatment and of cutting the co-extruded product (see Kousaka paragraphs [0008], [0009], [0019]-[0021] and [0027]), and since Onoguchi discloses of cutting co-extruded feedstock that is co-extruded through the center opening of a shutter mechanism by closing the shutter which is located at the opening of the extruder (see Onoguchi paragraphs [0033]-[0052]; figures 1-8), it is examiner’s position that the closing of the shutter mechanism before the outer layer gets cool, would flow naturally from the use of the six-shutter cutting mechanism to continuously cut/seal and simultaneously shape the coextruded feedstock in Kousaka, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to the rate of sealing/cutting recited in claims 1 and 10: In view of the fact that the method of producing a feed of food product with an inner layer that is encrusted with a heated gelled outer layer from Kousaka processed through the six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust encapsulating the filling, where the opening/closing of the six shutters is driven by a rotating crankshaft which provides a synchronized vertical movement to the six shutters from Onoguchi is the same or similar to the method recited in the claims, it is examiner’s position that the rate of sealing/cutting recited in claims 1 and 10, would flow naturally from processing the food product from Kousaka through the six shutter cutting/shaping apparatus in Onoguchi, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 4: Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust, wherein the co-extruded materials maybe doughy (see Onoguchi, abstract; figures 1-6; paragraphs [0001], [0009]-[0013], [0033]-[0035], [0050], [0058], [0059], [0061], [0083] and [0084]), but fails to disclose the type of material the shutters are made of; However, in view of the fact that Kousaka discloses of a heat co-extruded product (see Kousaka paragraphs [0001] and [0019]-[0021]), it would have been obvious to a skilled artisan who desires to realize the cutting/sealing and simultaneous shaping benefits of the six shutter cutting mechanism in Onoguchi, to use shutters prepared from heat-resistant material in order to avert deforming, damaging and/or breaking the six shutter cutting mechanism, and thus arrive at the claimed limitations. 
Regarding claim 6: Kousaka discloses of a protein feedstock that forms a gel upon heating wherein the protein is one selected from among surimi, ground fish meat, krill, gelatin, collagen, gluten, egg albumen, soy bean protein, or a combination of two or more types thereof (see Kousaka paragraphs [0008], [0009] and [0016]).
Regarding claim 7: Kousaka discloses of a starch feedstock that forms a gel upon heating wherein the starch is one selected from among tapioca starch, wheat starch, potato starch, corn starch, bean starch, waxy corn starch, a processed product of theses starches, or a combination of two or more types thereof (see Kousaka paragraphs [0008], [0009] and [0016]).
Regarding claim 16: Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products wherein the continuously extruded cylindrically shaped product is continuously dispensed vertically downward into the shutter mechanism (see Onoguchi figure 1).

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kousaka in view of Onoguchi as applied to claims 1-4, 6, 7, 10, 11 and 16 above, and further in view of NPL “PEEK (Polyetheretherketone)” (from https://www.aetnaplastics.com/products/d/Peek).

Regarding claims 4 and 9: Onoguchi discloses a six shutter cutting mechanism which allows for a continuous cutting/sealing and simultaneous shaping of co-extruded food products comprising a filling and an outer crust, wherein the co-extruded materials maybe doughy (see Onoguchi, abstract; figures 1-6; paragraphs [0001], [0009]-[0013], [0033]-[0035], [0050], [0058], [0059], [0061], [0083] and [0084]), but fails to disclose the type of material the shutters are made of; However, in view of that Kousaka discloses a heat co-extruded product (see Kousaka paragraphs [0001] and [0019]-[0021]) and since PEEK is a known thermoplastic material that is tough, heat resistant, with superior creep resistance properties (i.e., resistance to deformation under load for a long period of time) (see Polyetheretherketone page 1), it would have been obvious to a skilled artisan who desires to realize the cutting/sealing and simultaneous shaping benefits of the six shutter cutting mechanism in Onoguchi, to use shutters prepared from heat-resistant material, such as PEEK, in order to avert deforming, damaging and/or breaking the six shutter cutting mechanism, and thus arrive at the claimed limitations.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kousaka in view of Onoguchi as applied to claims 1-4, 6, 7, 10, 11 and 16 above, and further in view of Koepff et al., (5,316,717).

Regarding claim 14: Kousaka discloses a method of producing a feed or food product in which an inner layer is encrusted with a gelled outer layer composition, but fails to disclose degassing the gelled outer layer composition prior to extrusion; However, Koepff discloses degassing gel composition to attain bubble-free product is well known in the art (see Koepff column 1, lines 17-25). Therefore, it would have been obvious to a skilled artisan to have modified Kousaka and to have degassed the gelled outer layer composition prior to extrusion in order to attain a bubble free outer layer, and thus arrive at the claimed limitations.

Allowable Subject Matter
The limitation in claim 17 that “a cross-sectional thickness of the shutter pieces is at least half a radius of the finished product” is allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed on January 12th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-8 of the “Remarks” and citing a declaration filed under 37 CFR §1.132 by Mr. Tsuyoshi Goto on January 12th 2022, that the prior art references fail to render the claimed invention obvious, because the teaching in Burmester of cooling food iris cutter with cold air in order to reduce the rate of growth of micro-organisms on the food cutting iris cutter blade would not apply to the current claimed invention, as declarant provided evidence that when heated to 112°C without cooling back down to 110°C, the iris cutter provides an irregular product that leaks oil. The examiner respectfully disagrees.
While Burmester discloses of a different motivation to cool the iris cutter, than contemplated by applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, the declaration filed under 37CFR §1.132 further fails to render the claimed invention patentable over the prior art, because the declaration fails to commensurate in scope with the claims, as claim 1 recites heating up the extruder to a temperature from 60 to 110°C, but not to higher temperatures that would require to cool down back to 110°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792